Citation Nr: 9931990	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for 
actinomycosis/nocardiosis, status post left upper lobectomy, 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In May 1999 the veteran filed a claim for prostate cancer, 
secondary to exposure to Agent Orange, and requested that his 
claims file, which had been forwarded to the Board due to his 
appeal of a denial of service connection for 
actinomycosis/nocardiosis, status post left upper lobectomy, 
secondary to exposure to Agent Orange, be returned to the RO 
pursuant to VA Adjudication Manual M21-1, Part 4, Chapter 8, 
paragraph 8.41(a)(3).  In October 1999 the Board remanded his 
appeal to the RO in compliance with that request.  In the 
interim, however, in September 1999, the RO had granted 
service connection for that disability, and assigned a 100 
percent rating.  As no notice of disagreement with the 
effective date of that award has been filed, that issue is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997).  Accordingly, the veteran's appeal has 
been returned to the Board for adjudication.


FINDINGS OF FACT

1.  There is no service evidence the veteran served in the 
Republic of Vietnam as defined by 38 C.F.R. § 3.313(a).

2.  The claim of entitlement to service connection for 
actinomycosis/nocardiosis, status post left upper lobectomy, 
secondary to exposure to Agent Orange, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
actinomycosis/nocardiosis, status post left upper lobectomy, 
secondary to exposure to Agent Orange, secondary to exposure 
to Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1116(a)(2), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.307 (a)(6) (1999), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, 
these sections provide that a veteran with service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent if that veteran has a disease that is listed 
in those sections, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  As noted below, the veteran's service 
personnel records do not show that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, as defined by 38 C.F.R. 
§ 3.313(a).  However, for the presumption of exposure to 
herbicides in Vietnam to attach, there must be a showing that 
the veteran has been diagnosed with a disease referenced in 
either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168-69 (1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
Significantly, however, actinomycosis/nocardiosis, status 
post left upper lobectomy, is not among those diseases which 
may be presumed to have resulted from such exposure.  The 
diseases associated with exposure to certain herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma [see 38 C.F.R. § 3.313(b)], acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for hepatobiliary cancers, nasal/nasopharyngeal 
cancer, bone cancer, female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, leukemia, abnormal 
sperm parameters and infertility, cognitive and 
neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, gastrointestinal tumors, 
bladder cancer, brain tumors, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 61 Fed. 
Reg., No. 154, 41442-41449 (1996).  By a notice published on 
November 2, 1999, after consideration of new scientific 
studies published since the publication of the above notice, 
and updates of scientific studies previously reviewed, the 
Secretary confirmed that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, is not warranted for those diseases.  
See 64 Fed. Reg., No. 211, 59232-59243 (1999).

As a preliminary matter, the Board notes the veteran, who was 
in the Navy and stationed aboard a ship in the waters off 
Vietnam, and whose DD 214 indicates he received the Vietnam 
Service Medal, in a July 1997 statement, indicated he "ran 
mail into Da Nang every other day in a small boat.  We also 
did night surveys in a small boat offshore.  I was stationed 
offshore from Nov. 1966 (Da Nang) and in/on Jan. 5, 1967 I 
assisted in setting up for an amphibious landing (5000 + 
troops) offshore around Da Nang."  A review of the veteran's 
service personnel records, however, reveals that his ship, on 
November 13, 1966, crossed the International Date Line, and 
that in January 1967 he was authorized to wear the Vietnam 
Service Medal for service in the Vietnam Area of Operation in 
support of Seventh Fleet oceanographic survey work during the 
period January 4-12, 1967.  There is no evidence in the 
veteran's personnel records that he ever set foot in Vietnam, 
as required by 38 C.F.R. § 3.313(a).  The veteran's 
credibility is also suspect, as the personnel records 
indicate he had to enter onto active duty due to a failure to 
fulfill the requirements of his Reserve commitment, was 
subject to two non-judicial punishments for being absent 
without official leave during his two years of active duty, 
was not recommended for reenlistment due to low military 
behavior marks, and received a General Discharge due to his 
low military marks.  As the veteran's claimed disability is 
not a disease presumed to have resulted from exposure to 
certain herbicides agents, however, this question is moot.

As actinomycosis/nocardiosis, status post left upper 
lobectomy, is specifically excluded from the diseases 
approved for service connection under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), and as 
actinomycosis/nocardiosis, status post left upper lobectomy, 
is not a disease approved for service connection under the 
statute and regulation, the veteran's claim for presumptive 
service connection for these conditions, secondary to 
exposure to Agent Orange, must be denied as not well 
grounded.  Without the benefit of presumptive service 
connection, the veteran is obligated to submit an otherwise 
well-grounded claim.  See Darby v. Brown, 10 Vet. App. 243, 
246 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain no evidence of 
complaints of or treatment for any pulmonary or lung 
disorders.  His September 1967 separation physical 
examination report indicates that, upon clinical evaluation, 
his lungs and chest were found to be normal.

The Court has held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  See McCartt, 12 Vet. App. at 168.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a) was diagnosed or manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

Private medical evidence from October 1996 through June 1997 
indicates no diagnosis of cancer, and appears to attribute 
his lung disorder, which includes emphysema, to smoking and 
possible black lung disease.  There is no opinion contained 
in these reports, however, which relates any lung or 
pulmonary disability with the veteran's active duty military 
service, or any incident of that service, including exposure 
to Agent Orange.

Indeed, the only evidence of record which alleges that the 
veteran's pulmonary or lung disability is the result of an 
inservice injury or disease, or were caused by exposure to 
Agent Orange, are the veteran's own statements in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes the veteran, as a lay person, is not qualified to offer 
opinions regarding the etiology of actinomycosis/nocardiosis; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where, as here, the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible is required in order for the claim to 
be well grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a nexus between an inservice injury or disease 
and the current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for actinomycosis/nocardiosis, 
status post left upper lobectomy, must be denied as not well 
grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's representative's argument, in 
the June 1998 Informal Brief Presentation, as to the duty to 
assist noted in VA Adjudication Manual M21-1, the Board notes 
that this contention has been addressed by the Court in the 
case of Morton v. West, 12 Vet. App. 477 (1999).  That case 
essentially held that the provisions of Manual M21-1 were, 
for the most part, only interpretive provisions designed to 
facilitate the execution of 38 U.S.C.A. and 38 C.F.R., and 
were not intended to create new rights in conflict with the 
statutes or regulations.  To that extent, the Court held the 
provisions of M21-1 that conflict with 38 U.S.C.A. § 5107(a), 
as to the development of a claim prior to a finding of well 
groundedness, were of no force and effect.  The Court 
specifically held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  See also Horne v. West, 11 Vet. App. 9 (1998) 
(per curiam); Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  Subsequently, in August 1999, by VBA Letter 20-99-
60, the Veterans Benefits Administration rescinded those 
sections of Manual M21-1 which instructed VA to fully develop 
a claim before deciding whether or not it was well grounded.


ORDER

Service connection for actinomycosis/nocardiosis, status post 
left upper lobectomy, secondary to exposure to Agent Orange, 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

